Citation Nr: 0710703	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-26 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic low back disorder to include low 
back pain.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic heart disorder to include 
hypertension.  

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic diabetes mellitus with bilateral lower 
extremity loss of feeling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1973 to December 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Chicago, Illinois, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claims of entitlement to service connection for a 
chronic low back disorder to include low back pain, a chronic 
heart disorder to include hypertension, and chronic diabetes 
mellitus with bilateral lower extremity loss of feeling.  In 
November 2003, the veteran was afforded a hearing before a 
Veterans Law Judge sitting at the RO.  In December 2006, the 
veteran was informed that: the Veterans Law Judge who had 
conducted his November 2003 hearing was no longer employed by 
the Board; he therefore had the right to an additional 
hearing before a different Veterans Law Judge; and the Board 
would assume that he did not want an additional hearing if he 
did not respond within 30 days of the notice.  The record 
contains no response from the veteran.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  



REMAND

An application to reopen a claim of entitlement to service 
connection is to be adjudicated based upon a determination as 
to whether new and material evidence has been received.  
"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation was amended in 2001.  The 
amended version of 38 C.F.R. § 3.156 applies to applications 
filed on or after August 29, 2001.  The veteran's application 
to reopen his claims of entitlement to service connection for 
a chronic low back disorder to include low back pain, a 
chronic heart disorder to include hypertension, and chronic 
diabetes mellitus with bilateral lower extremity loss of 
feeling was received in January 2002.  

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet.App. 
1 (2006).  

In February 2002, the RO issued a Veterans Claims Assistance 
Act of 2000 (VCAA) notice to the veteran which discussed 
generally the evidence required to reopen a claim of service 
connection under the prior version of 38 C.F.R. § 3.156.  The 
veteran has not been informed of the specific evidence 
necessary to reopen his claims of service connection for a 
chronic low back disorder to include low back pain, a chronic 
heart disorder to include hypertension, and chronic diabetes 
mellitus with bilateral lower extremity loss of feeling under 
38 C.F.R. § 3.156 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) and the Court's holding in Kent v. 
Nicholson, 20 Vet.App. 1 (2006) are fully 
met.  

2.  Then readjudicate the issues of 
whether new and material evidence had 
been received to reopen the veteran's 
claims of entitlement to service 
connection for a chronic low back 
disorder to include low back pain, a 
chronic heart disorder to include 
hypertension, and chronic diabetes 
mellitus with bilateral lower extremity 
loss of feeling.  If the benefits sought 
on appeal remain denied, the veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the 
application, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


